Citation Nr: 1103569	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause of 
the Veteran's death.  

2.  Whether there was clear and unmistakable error (CUE) in a 
March 1999 rating decision which denied service connection for 
lung cancer.  

3.  Whether there was CUE in a July 1999 rating decision which 
denied service connection for the cause of the Veteran's death.  

4.  Whether there was CUE in a July 2005 rating decision which 
denied service connection for the cause of the Veteran's death.  




REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to 
November 1945.  The Veteran was a Prisoner of War (POW) of the 
German government from February 1944 to April 1945.  The Veteran 
died in June 1999.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 11, 2005 rating decision held that new and material 
evidence had not been received to reopen the claim of entitlement 
to service connection for the cause of the Veteran's death; the 
appellant was informed of the decision and his appellate rights 
the same month but did not submit an appeal; the decision is 
final.  

2.  In January 2007, the appellant submitted another claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

3.  The evidence added to the record subsequent to the July 2005 
rating decision which held that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is not 
duplicative of evidence previously submitted and the evidence, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.

4.  The death certificate indicated the Veteran died of 
cardiovascular collapse due to or a consequence of lung cancer.

5.  At the time of his death, the Veteran was service connected 
for posttraumatic stress disorder (PTSD) and ischemic heart 
disease.

6.  The Veteran's lung cancer was not evident in service and did 
not manifest itself until many years after service.

7.  No competent medical evidence has been presented that 
attributes a fatal disease process to military service.

8.  Medical evidence showed that the Veteran's ischemic heart 
disease or PTSD did not directly cause or materially or 
substantially contribute to the onset of the Veteran's death.  

9.  The preponderance of the competent medical evidence 
attributes the Veteran's tobacco addiction to inception during 
active duty.  

10.  The appellant has not alleged with specificity an error in 
the March 5, 1999, rating decision that can amount to clear and 
unmistakable error.

11.  In a July 19, 1999 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  

12.  A January 21, 2003 Board decision affirmed the July 19, 1999 
rating decision which denied service connection for the cause of 
the Veteran's death.  

13.  The January 21, 2003 Board decision was a decision on the 
merits and was based on the same factual basis as the July 19, 
1999 RO decision.  

14.  The appellant has not alleged with specificity an error in 
the July 11, 2005, rating decision that can amount to clear and 
unmistakable error.


CONCLUSIONS OF LAW

1.  The July 11, 2005 rating decision that held that new and 
material evidence had not been received to reopen the claim of 
entitlement to service connection for the cause of the Veteran's 
death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  Evidence received subsequent to the July 11, 2005 rating 
decision is new and material, and the claim for service 
connection for the cause of the Veteran's death has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5102, 5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2010).

4.  A valid claim of CUE in the March 5, 1999, rating decision 
has not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2010); Luallen v. Brown, 8 
Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

5.  The January 21, 2003 Board decision subsumed the July 19, 
1999 rating decision, and the July 19, 1999 rating decision is 
not subject to challenge on the basis of CUE.  38 U.S.C.A. § 7104 
(West 2002); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000); 
Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); VAOGCPREC 14-95 
(May 12, 1995).

6.  The criteria have been met to dismiss the issue of whether 
the July 19, 1999 rating decision which denied service connection 
for the cause of the Veteran's death should be reversed or 
revised on the basis of clear and unmistakable error (CUE).  38 
U.S.C.A. § 7105 (West 2002).

7.  A valid claim of CUE in the July 11, 2005, rating decision 
has not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2010); Luallen v. Brown, 8 
Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
shall make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 3.159, 
are not applicable to the CUE claims.  See Simmons v. Principi, 
17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 
407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); 
see also VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" in CUE claims because "there is 
nothing further that could be developed").  As noted in Livesay, 
CUE claims are not conventional appeals but instead are requests 
for revision of previous decisions.  Claims based on CUE are 
fundamentally different from any other kind of action in the VA 
adjudicative process.  A claimant alleging CUE is not pursuing a 
claim for benefits but is instead collaterally attacking a final 
decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, a claimant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

With regard to the new and material evidence claim, after 
reviewing the claims folder, the Board finds that the appellant 
has been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to VA benefits.  
Specifically, the discussion in a February 2007 VCAA letter has 
informed the appellant of the information and evidence necessary 
to reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.   See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met for the 
new and material evidence claim.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim, what types of evidence VA would attempt 
to obtain, and what evidence was his responsibility to obtain in 
the VCAA letter, and the Veteran was informed of the types of 
evidence necessary to establish an effective date or a disability 
evaluation for the new and material issue on appeal in the 
February 2007 letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify the 
requirement that VA must provide a claimant notice of what is 
required to substantiate each element of a service- connection 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought.  The appellant was provided with proper notice as 
required by Kent in the February 2007 letter.  

In this case, the RO's decision came following complete 
notification of the Veteran's rights under the VCAA.  The VCAA 
notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the new and material evidence claim decided herein 
has been accomplished and that adjudication of the new and 
material evidence claim, without directing or accomplishing any 
additional notification and/or development action, poses no risk 
of prejudice to the appellant.   See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issue of entitlement to 
service connection for the cause of the Veteran's death have been 
obtained.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are more than adequate.  
The examiners reviewed the pertinent evidence in the claims file 
and opinions were provided regarding etiology which were 
supported by adequate rationales.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA 
examinations or opinions concerning the issue of entitlement to 
service connection for the cause of the Veteran's death has been 
met.  38 C.F.R. § 3.159(c) (4).  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal which are 
adjudicated by this decision.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.  


Competency and credibility

The appellant can attest to factual matters of which she had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the appellant as a lay person has not 
been shown to be capable of making medical conclusions; thus, her 
statements regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the appellant is competent to 
report what comes to her through her senses, she does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the appellant is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 


Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death

In July 1998, the appellant submitted a claim of entitlement, in 
pertinent part, to service connection for the cause of the 
Veteran's death.  In July 1999, the RO denied service connection 
for the cause of the Veteran's death.  The appellant appealed the 
RO's decision to the Board.  In January 2003, the Board affirmed 
the RO's denial of service connection for the cause of the 
Veteran's death.  The appellant did not appeal that decision and 
it is final.  38 U.S.C.A. § 7104.  In April 2005, the appellant 
attempted to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death.  In July 2005, 
the RO determined that new and material evidence had not been 
received to reopen the claim of entitlement to service connection 
for the cause of the Veteran's death and again denied the claim.  
The appellant was provided with notice of the July 2005 decision 
and of her procedural and appellate rights via correspondence 
dated the same month.  The appellant did not appeal the RO's July 
2005 determination and that decision is final.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7104.  

In January 2007, the appellant submitted another claim of 
entitlement to service connection for the cause of the Veteran's 
death.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  If new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, VA shall reopen the claim and review it on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the prior final rating 
decision is presumed credible for the purposes of reopening the 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 2003 the Board found that the Veteran died of 
cardiovascular collapse due to or a consequence of lung cancer.  
At the time of the Veteran's death, service connection was in 
effect for PTSD and ischemic heart disease.  The Board held that 
the Veteran's lung cancer was not evident in service nor did it 
manifest itself until many years after service.  The Board found 
that no competent medical evidence had been presented that 
attributed a fatal disease to military service.  The Board also 
held that the medical evidence showed that the Veteran's heart 
disease or PTSD did not directly cause or materially contribute 
to the Veteran's death.

The evidence of record at the time of the July 2005 rating 
decision which denied service connection for the cause of the 
Veteran's death consists of the service treatment records, VA and 
private medical records, reports of VA examinations and the 
various statements and testimony from the appellant.  The RO 
denied the claim as new and material evidence had not been 
received since the time of the prior final Board decision.  The 
RO found that the evidence added to the record subsequent to the 
last prior final decision consisted of statements from private 
health care providers, which evidence was of record at the time 
of the prior final denial.  

The evidence added to the record subsequent to the July 2005 
rating decision which found that new and material evidence had 
not been received to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death consists of a 
duplicate copy of the Veteran's death certificate, an excerpt 
from a newspaper article, statements from the appellant, medical 
records from Mercy Hospital, an excerpt from a "Rating Training 
Guide" presumably by VA; and the report of an April 2008 VA 
examination.  

The Veteran's death certificate is not new and material.  The 
evidence was of record at the time of the prior final decision.  

The newspaper article which was received subsequent to the July 
2005 rating decision references a change in the law which 
occurred in October 2004 to make all heat disease as well as 
stroke a presumptive disability for POW's.  This evidence is new 
but not material.  It does not indicate in any way that the 
Veteran in question died as a result of a service-connected 
disability.  Furthermore, service connection had already been 
granted for ischemic heart disease in March 1999, prior to the 
change in the regulation.  The change in the regulation did not 
affect the appellant's current claim.  

The appellant's statements are not new and material.  The fact 
that the appellant was alleging the Veteran died as a result of 
cigarette smoking from active duty service was of record at the 
time of the prior final decision.   

The medical records from Mercy Hospital are new as they were not 
of record at the time of the final denial but they not material 
to the current claim.  The records are from the Veteran's final 
period of hospitalization.  The records document current 
treatment for medical problems but do not indicate, in any way, 
that a current disability was incurred in or aggravated by the 
Veteran's active duty service or that a service-connected 
disability was connected to the cause of the Veteran's death.  
The Court has held that additional evidence, which consists of 
records of post service treatment that do not indicate in any way 
that a condition is service-connected, is not new and material.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The excerpt from the VA training guide is new as it was not of 
record at the time of the prior final denial.  It is not 
material, however, as it does not indicate, in any way, that the 
appellant's husband died due to a service-connected disability.  
The training guide refers to development of claims based on 
tobacco use.  Furthermore, a lot of the training guide references 
development of claims which are no longer possible due to a 
change in the law.  With respect to tobacco-related disability, 
for claims filed after June 9, 1998, Congress has prohibited the 
grant of service connection for disability due to the use of 
tobacco products during active service.  38 U.S.C.A. § 1103(a).  
The Board notes that service connection had previously been 
denied in March 1999 for cancer of the lung due to tobacco use 
during military service, for nicotine dependence that began 
during service and for carcinoma of the lung secondary to 
nicotine dependence that began during service.  

The report of an April 2008 VA examination satisfies the 
definition of new and material evidence sufficient to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death.  The examination report included the following 
opinions:  It is at least as likely as not that the Veteran 
developed nicotine dependence during military service.  It is at 
least as likely as not that there is a causal relationship 
between the Veteran's nicotine dependence (causing his use of 
cigarettes) and his lung cancer.  It is at least as likely as not 
that the Veteran's reported in-service use of tobacco products 
resulted in his lung cancer and eventual death.  The Veteran's 
ischemic heart disease did not contribute in a substantial manner 
to the Veteran's death.  The Veteran died of non-small cell lung 
cancer secondary to years of smoking, which began during military 
service.  

This evidence is new as it was not of record at the time of the 
prior final denial.  It is also material as it provides competent 
evidence linking the cause of the Veteran's death to his active 
duty service.  

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the Veteran's 
death has been reopened.  The re-opened claim will be adjudicated 
de novo by the Board immediately below.  


Entitlement to service connection for the cause of the Veteran's 
death.  

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was either 
the principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  A service-connected disability is the principal cause 
of death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance to 
the production of death.  See 38 C.F.R. § 3.312(c)(1).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may also be established for disability 
resulting from personal injury suffered or disease contracted in 
line of duty in service.  See 38 U.S.C.A. § 1110.  Service 
connection for the cause of a veteran's death requires a showing 
that either the fatal injury or disease was incurred in, or 
aggravated by, an incident or event in service or, with certain 
chronic diseases, was manifest to a compensable degree within one 
year of service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In January 2007, the appellant submitted a claim of entitlement 
to service connection for the cause of the Veteran's death which 
was the genesis of the current appeal.  

The service treatment records are negative for complaints or 
findings related to lung cancer.

Private medical records dated in November 1981 reported a history 
of chest pain that began in May 1980.  The results of a 
cardiogram were abnormal.  The Veteran was found to have abnormal 
cardiac valves in August 1981.

Medical records from the Ann Arbor VA Medical Center showed that 
from February 1992 to December 1993 the Veteran was treated for a 
number of disorders.  His medical history noted diagnoses for 
anemia, coronary artery disease, status post coronary artery 
bypass graft, carotid stenosis, hiatal hernia, and hypertension.

Medical records from Renu Soni, M.D., included a July 1996 
consultation report that indicated the Veteran was recently 
diagnosed with lung cancer.

Private medical records showed that the Veteran's lung cancer was 
treated with chemotherapy and radiation beginning in July 1996.

The Veteran underwent VA examinations in June 1998.  He had a 
history of coronary artery disease and underwent a bypass graft 
in 1992.  He was currently asymptomatic on slightly moderate 
physical exertion.  He also had a history of chronic atrial 
fibrillation and carcinoma of the right lung.  His lung cancer 
was currently asymptomatic.  The diagnoses were PTSD, coronary 
artery disease, right lung carcinoma, status post carotid artery 
bypass graft, and atrial fibrillation.

The Veteran completed a nicotine/tobacco dependence questionnaire 
that was received in July 1998.  He reported that he began 
smoking in 1943 and quit in 1980.

In March 1999, the RO granted service connection for ischemic 
heart disease, which was rated as zero percent disabling, and 
PTSD, which was rated as 30 percent disabling.  Service 
connection was not granted for dementia, peripheral vascular 
disease of the right leg, carotid arteriosclerosis with 
endarterectomy, atrial fibrillation, tubular adenoma of the 
gastrointestinal tract, carcinoma of the lung due to tobacco use 
in service, and nicotine dependence that began during military 
service.

A death certificate shows that the Veteran died at home in June 
1999.  The immediate cause of death was reported as 
cardiovascular collapse with the underlying cause being lung 
cancer.  An autopsy was not performed.

A statement from Dinesh C.  Thekdi, M.D. received in November 
1999 indicated that the physician had treated the Veteran for 
many years for ischemic heart disease, coronary heart disease, 
and a history of coronary artery bypass surgery.  The veteran had 
been taking Lopressor and an aspirin every day for his condition.

Malcolm W. Lentz, M.D., indicated in a statement dated in 
November 1999 that he first saw the Veteran in May 1999 at which 
time he was treated with a thoracentesis right tube thoracotomy.  
At that time, the diagnoses were cancer of the right lung, 
probable recurrence, empyema of the right lung due to Alpha strep 
and secondary to malignancy, history of carotid endarterectomy 
and arterial surgery, and history of seizures.  He opined that it 
was possible that ischemic heart disease contributed to the 
Veteran's cardiovascular collapse.

The appellant testified in September 2000 during a video 
conference that she believed the RO's characterization of the 
cause of the Veteran's death as lung cancer that resulted in 
cardiovascular collapse was different from the death certificate 
that listed cardiovascular collapse as the cause of death and 
lung cancer as secondary.  Her contention was that since the 
Veteran was service-connected for ischemic heart disease and he 
died of cardiovascular collapse, then his service-connected 
disability must have contributed to his death.  It was her 
understanding that the Veteran's lung cancer was only secondary 
to the cause of death, therefore, the RO should not turn it 
around to be the primary cause of death.  It was agreed that the 
case would not be decided for 30 day to allow for the submission 
of additional supporting evidence.  No additional evidence was 
received.

In correspondence to the appellant dated in April 2001, the RO 
requested treatment information for ischemic heart disease and 
completed authorization forms in order to obtain additional 
medical records.

In November 2002, the Veteran's claims file was reviewed by a VA 
cardiologist.  The physician explained that "cardiovascular 
collapse" was a vague, non-specific term, and that without 
medical records that addressed the events surrounding the death 
it would be impossible to ascribe his pre-existing, stable heart 
condition as the proximate cause of death.  In addition, cardiac 
arrest is the ultimate cause of everyone's death, with or without 
heart disease.  With regard to the Veteran's ischemic heart 
disease, there was little medical evidence to substantiate the 
appellant's contention that the Veteran had severe ischemic heart 
disease.  The medication mentioned in Dr. Thekdi's letter was 
commonly used to treat mild ischemic heart disease.  The opinion 
provided by Dr. Lentz was a supportive statement and not medical 
evidence.  The file was also reviewed by another VA physician and 
both agreed that it was not as likely as not that the Veteran's 
stable, asymptomatic ischemic heart disease contributed in a 
substantial or even marginal fashion to his proximate cause of 
death, namely recurrent lung carcinoma.

A VA examination was conducted in April 2008 VA  The examiner 
reviewed all the evidence of record including the recently 
submitted medical records from the Veteran's final period of 
hospitalization.  The examination report included the following 
opinions:  It is at least as likely as not that the Veteran 
developed nicotine dependence during military service.  It is at 
least as likely as not that there is a causal relationship 
between the Veteran's nicotine dependence (causing his use of 
cigarettes) and his lung cancer.  It is at least as likely as not 
that the Veteran's reported in-service use of tobacco products 
resulted in his lung cancer and eventual death.  The Veteran's 
ischemic heart disease did not contribute in a substantial manner 
to the Veteran's death.  The Veteran died of non-small cell lung 
cancer secondary to years of smoking, which began during military 
service.  

Under the applicable criteria, to establish service connection 
for the cause of the Veteran's death, the evidence must show that 
a disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause death.  
For a service-connected disability to be the cause of death, it 
must singly, or together with some other condition, be the 
immediate or underlying cause, or be etiologically related.  For 
a service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence will be presumed for certain chronic 
diseases if they are manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, service connection 
may be granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit service 
connection for the degree of aggravation to a nonservice-
connected disorder that is proximately due to or the result of a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Under such circumstances, the veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id.

The appellant has argued that it was the Veteran's ischemic heart 
disease rather than lung cancer that was the underlying cause of 
the Veteran's death based on the death certificate, which listed 
cardiovascular collapse as the immediate cause of death.

With regard to her specific contention, the Board finds the 
preponderance of the medical evidence was against finding that 
the Veteran's death was due to his service-connected ischemic 
heart disease or that it contributed in any way to the onset of 
death.  At the time of his death, his ischemic heart disease had 
a zero percent disability rating.  Although a private physician 
opined that ischemic heart disease could have contributed to the 
Veteran's death, the statement has little probative value because 
it was not supported by medical evidence.  Moreover, to state 
that there was a possible connection is vague and does not 
support a finding that there was sufficient probability of a 
relationship between ischemic heart disease and the cause of the 
Veteran's death.  On the other hand, the Veteran's file was 
reviewed by a VA cardiologist, an endocrinologist and another VA 
physician, all of whom opined that the Veteran's ischemic heart 
disease did not contribute, in a substantial manner in the cause 
of the Veteran's death.  One of the physicians noted that the 
Veteran's ischemic heart disease was asymptomatic and that the 
medication he was on was commonly used for mild symptomatology.  
With regard to the appellant's contention, the physician 
indicated that every death is the result of cardiac arrest; 
therefore heart disease does not have to be present.

The appellant has also argued that the Veteran's lung cancer, 
which was the underlying cause of death, was incurred in or 
aggravated by service.  Significantly, the appellant's claim was 
received in January 2007.  With respect to tobacco-related 
disability, for claims filed after June 9, 1998, Congress has 
prohibited the grant of service connection for disability due to 
the use of tobacco products during active service.  38 U.S.C.A. § 
1103(a).  However, the VA General Counsel has held that neither 
38 U.S.CA. § 1103(a), nor its implementing regulations at 38 
C.F.R. § 3.300, bar a finding of secondary service connection for 
a disability related to use of tobacco products after service.  
VAOPGCPREC 6-03 (Service Connection for Cause of Disability or 
Death, 69 Fed. Reg. 25178 (2004)).

According to the VA General Counsel opinion, where secondary 
service connection for disability due to smoking is at issue, 
adjudicators must resolve (1) whether the service-connected 
disability caused the Veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use of 
tobacco products caused by the service-connected disability.  If 
these questions are answered in the affirmative, the secondary 
disability may be service connected.  Id.

There is no competent evidence of record which links the 
Veteran's post-service tobacco use to a service-connected 
disability.  The only medical evidence which addresses the 
question of the etiology of the Veteran's tobacco addiction 
weighs against the claim.  The examiner who prepared the April 
2008 VA examination report unambiguously attributed the Veteran's 
nicotine dependence directly to his active duty service.  This 
examination report does not indicate, in any way, that a service-
connected disability caused the Veteran to use tobacco products 
after discharge.  This evidence does not satisfy the criteria set 
out by VAOPGCPREC 6-03.  

There is no competent evidence of record which links the cause of 
the Veteran's death directly to his active duty service except 
via tobacco use.  To the extent that the appellant and her 
representative have argued that service connection is warranted 
on a direct basis for the cause of the Veteran's death, their 
arguments are unpersuasive.  The issue on appeal does not involve 
a simple diagnosis or medical assessment.  See Jandreau; see also 
Woehlaert.  The appellant and her representative are not 
competent to provide a complex medical opinion regarding the 
diagnosis or etiology of the cause of the Veteran's death.  See 
Barr.   Furthermore, there is no competent evidence of record 
which links the Veteran's post-service tobacco use to a service-
connected disability on a secondary basis.  

The Board finds that service connection is not warranted for the 
cause of the Veteran's death on a direct basis or secondary to 
tobacco use  The Veteran's cancer was first demonstrated many 
years after discharge and has not been linked to active duty 
service other than via tobacco use.  To the extent that the 
appellant argues service connection is warranted for the cause of 
the Veteran's death based on tobacco use, the Board finds this 
claim is either barred by law and/or the preponderance of the 
competent evidence of record weighs against the claim.  The 
preponderance of the competent evidence weighs against a finding 
that the service-connected ischemic heart disease played a causal 
role in the Veteran's death.  

For the foregoing reasons, the Board finds that a preponderance 
of the evidence is against entitlement to service connection for 
the cause of the Veteran's death.  As such, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).


Laws and regulations pertaining to CUE claims.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority or except on the basis of CUE.  38 U.S.C.A. § 
5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision.  Otherwise, 
that decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§3.105(a).

There is a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct facts, 
as they were known at the time, were not before the adjudicator 
(i.e., more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error must 
be undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

If an appellant wishes to reasonably raise CUE there must be some 
degree of specificity as to what the alleged error is and, unless 
it is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to otherwise 
final decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger.  Fugo v. Brown, 6 Vet. App. at 43-
44.  Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence can 
never rise to the stringent definition of CUE, nor can broad-
brush allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim of 
error meet the restrictive definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 
313 (1992).

When a determination of the agency of original jurisdiction is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision and may not thereafter be reopened and 
allowed except upon receipt of new and material evidence.  A 
claim based on the same factual basis may not be considered.  
38 U.S.C.A. § 5108, 7104 ; 38 C.F.R. § 20.1104.  An unappealed 
rating decision, reviewed on the merits by the Board, is subsumed 
in the Board decision and is not subject to a claim of CUE as a 
matter of law.  Manning v. Principi, 16 Vet. App 534, 540 (2002) 
(citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 
1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The Federal 
Circuit clarified that a later Board decision's delayed subsuming 
of an RO decision occurs only when the Board decided the same 
issue that the RO decided and when the RO decision and the Board 
review were based on the same factual basis.  Brown v. West, 203 
F.3d 1378, 1381-82 (Fed. Cir. 2000).  The Federal Circuit held 
that it would be inconsistent with the statutes governing the 
finality of Board decisions to permit a CUE challenge before the 
RO to an earlier RO decision after the Board had reviewed all the 
evidence in that RO decision and denied service connection, thus 
in essence affirming the RO decision.


Whether there was CUE in a March 1999 rating decision which 
denied service connection for lung cancer.

In January 2007, the appellant submitted a statement indicating 
she was claiming CUE in the RO's denial of service connection for 
lung cancer.  The rating decision she was referring to was 
prepared in March 1999.  

In her January 2007 statement, the appellant wrote that she was 
claiming CUE because proper consideration was not given 
"regarding the stress, mental abuse, physical abuse [the 
Veteran] was forced to endure" as a result of being a POW.  She 
also argued that the stress of being a POW was the cause of the 
Veteran's tobacco dependence "and if proper consideration were 
given in 1998, [the Veteran] would have been granted a service 
connected disability."  

In a January 2009 statement, the appellant argued that VA failed 
to consider the cause and effect of being a POW including the 
unusual amount of stress of being captured, confined, tortured, 
starved, fellow soldiers dying daily as a result of the brutal 
treatment.  She wrote that the Veteran began smoking while a POW 
as this was one of the only things the Veteran could do to help 
cope with his confinement and this was when he became addicted to 
tobacco.  She also wrote that DIC should be granted presumptively 
as a result of government issued tobacco and consideration of the 
Veteran's treatment while serving his country as a POW.  She also 
wrote that heart failure was listed on the death certificate and 
she felt the nicotine dependence was a major contributor to the 
heart failure. 

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period.  
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 
(1994).  In order for a claimant to successfully establish a 
valid claim of CUE in a final RO rating decision, the claimant 
must articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 
163 (1994) (noting that pleading and proof are two sides of the 
same coin; if there is a heightened proof requirement, there is, 
a fortiori, a heightened pleading requirement).

In the current case, the Board finds the appellant's contentions 
do not constitute a valid claim of CUE in the March 5, 1999 
rating decision.  The appellant argues that the evidence of 
record was not properly considered.  Consequently, it appears 
that the appellant is essentially requesting that the Board 
reweigh or reevaluate the evidence and reach a different 
conclusion than that reached in the March 5, 1999 rating 
decision.  However, such a disagreement with how the facts were 
weighed or evaluated is not clear and unmistakable error.  
Russell, 3 Vet. App. at 313.

The Court has held that CUE claims that are denied based on the 
absence of legal merit or lack of entitlement under the law 
should be dismissed without prejudice.  See Simmons v. Principi, 
17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. 
App. 393, (2006).  Accordingly, the issue of whether there was 
CUE in the March 5, 1999 rating decision is dismissed without 
prejudice.


Whether there was CUE in a July 1999 rating decision which denied 
service connection for cause of the Veteran's death.

The appellant has argued that there is CUE in a July 19, 1999 
rating decision which denied service connection for the cause of 
the Veteran's death.  Regardless of the pleadings submitted, this 
claim must be denied as the July 19, 1999 rating decision which 
denied service connection for the cause of the Veteran's death 
was subsumed by a January 21, 2003 Board decision which denied 
service connection for the cause of the Veteran's death.  

The January 2003 Board decision denied service connection for the 
cause of the Veteran's death which was the same issue decided by 
the RO in July 1999.  Furthermore, the RO decision and the Board 
review were decided on the same factual basis.  

In July 1999, the RO found that the cause of the Veteran's death 
was lung cancer resulting in cardiovascular collapse and that 
service connection was not in effect for lung cancer during the 
Veteran's lifetime.  The RO also found that service connection 
was in effect for heart disease but the most recent evaluation of 
cardiac disease indicated that cardiac disease was present but 
the Veteran was not limited in his physical activity.  The RO 
also noted that service connection was in effect for PTSD at the 
time of the Veteran's death but the disability was not shown to 
have affected a vital body system or to have played any role in 
causing or contributing to the Veteran's death. 

In its January 2003 decision, the Board found that the Veteran 
died of cardiovascular collapse due to or a consequence of lung 
cancer.  At the time of the Veteran's death, service connection 
was in effect for PTSD and ischemic heart disease.  The Veteran's 
lung cancer was not evident in service nor did it manifest itself 
until many years after service.  No competent medical evidence 
has been presented that attributes a fatal disease to military 
service.  Medical evidence showed that the Veteran's heart 
disease or PTSD did not directly cause or materially contribute 
to the Veteran's death.  

In effect, the RO's July 19, 1999 rating decision ceased to exist 
for the purpose of this appeal by being subsumed by the 
subsequent Board decision of January 21, 2003.  It is no longer 
subject to collateral attack on the basis of CUE.  Under such 
circumstances, the appellant's claim of CUE in the prior rating 
decision must be dismissed without prejudice.  Simmons v. 
Principi, 17 Vet. App. 104 (2003) (CUE claims which are denied 
based on the absence of legal merit or lack of entitlement under 
the law should be dismissed without prejudice).  A new and 
separate motion challenging the January 21, 2003 Board decision 
on the basis of CUE may be submitted directly to the Board, if 
and when desired by the appellant.  See, generally, 38 C.F.R. §§ 
20.1400-1411.  


Whether there was CUE in a July 2005 rating decision which denied 
service connection for cause of the Veteran's death.

The RO has construed a January 2007 statement from the appellant 
as alleging CUE in a July 11, 2005 rating decision which denied 
service connection for the cause of the Veteran's death. 

In her January 2007 statement, the appellant wrote that she was 
claiming CUE because proper consideration was not given 
"regarding the stress, mental abuse, physical abuse [the 
Veteran] was forced to endure" as a result of being a POW.  She 
also argued that the stress of being a POW was the cause of the 
Veteran's tobacco dependence "and if proper consideration were 
given in 1998, [the Veteran] would have been granted a service 
connected disability."  

In a January 2009 statement, the appellant argued that VA failed 
to consider the cause and effect of being a POW including the 
unusual amount of stress of being captured, confined, tortured, 
starved, fellow soldiers dying daily as a result of the brutal 
treatment.  She wrote that the Veteran began smoking while a POW 
as this was one of the only things the Veteran could do to help 
cope with his confinement and this was when he became addicted to 
tobacco.  She also wrote that DIC should be granted presumptively 
as a result of government issued tobacco and consideration of the 
Veteran's treatment while serving his country as a POW.  She also 
wrote that heart failure was listed on the death certificate and 
she felt the nicotine dependence was a major contributor to the 
heart failure. 

In the current case, the Board finds the appellant's contentions 
do not constitute a valid claim of CUE in the July 11, 2005 
rating decision.  The appellant argues that the evidence of 
record was not properly considered.  Consequently, it appears 
that the appellant is essentially requesting that the Board 
reweigh or reevaluate the evidence and reach a different 
conclusion than that reached in July 2005.  However, such a 
disagreement with how the facts were weighed or evaluated is not 
clear and unmistakable error.  Russell, 3 Vet. App. at 313.  
Accordingly, the issue of whether there was CUE in the March 5, 
1999 rating decision is dismissed without prejudice.  See Simmons 
v. Principi, 17 Vet. App. 104 (2003); see also Canady v. 
Nicholson, 20 Vet. App. 393, (2006).  

						(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the Veteran's 
death has been reopened; the appeal is granted to that extent 
only.

Service connection for the cause of the Veteran's death is 
denied.  

The claim of CUE in a March 5, 1999 rating decision which denied 
service connection for lung cancer is dismissed without 
prejudice.  

The claim of CUE in a July 19, 1999 rating decision which denied 
service connection for the cause of the Veteran's death is 
dismissed without prejudice.  

The claim of CUE in a July 11, 2005 rating decision which denied 
service connection for the cause of the Veteran's death is 
dismissed without prejudice.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


